Citation Nr: 1639619	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-30 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depressive disorder, prior to March 9, 2010.

2.  Entitlement to a disability rating in excess of 50 percent for PTSD with depressive disorder, between March 9, 2010, and September 10, 2014.

3.  Entitlement to a disability rating in excess of 70 percent for PTSD with depressive disorder, beginning September 10, 2014.

4. Entitlement to a compensable rating for service-connected left ankle residuals of trauma and sprain. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1986 to April 1986 and from January 2004 to May 2007. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction is retained by the RO in Roanoke, Virginia.  

The September 2007 rating decision granted service connection for depressive disorder and assigned an initial 30 percent evaluation, effective May 16, 2007.  A September 2013 rating decision increased the Veteran's rating for the newly characterized posttraumatic stress disorder with depressive disorder to 50 percent, effective March 9, 2010.  Then, a March 2016 rating decision increased the Veteran's rating for posttraumatic stress disorder with depressive disorder to 70 percent, effective September 10, 2014.  A total disability rating based on individual unemployability was awarded, effective from November 15, 2013, to September 10, 2014.  A 100 percent total schedular rating has been in effect since September 10, 2014.  Nevertheless, the Veteran continues his appeal of the assigned ratings.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

During the June 2012 VA psychiatric examination, the Veteran indicated that he was in receipt of Social Security Administration (SSA) disability benefits related to his psychiatric and other disabilities beginning in 2010.  An October 2014 letter from SSA indicates that the Veteran is in receipt of monthly benefits.  Although SSA decisions are not controlling for VA purposes, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Indeed, where SSA disability benefits have been granted, a remand to obtain SSA records is required.  Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence... cannot be foreclosed absent a review of those records").

Further, in January 2014, the Board remanded the Veteran's claim for an increased rating for his service-connected left ankle disability for an examination of the left ankle.  The January 2015 VA examiner indicated that the examination was performed on the right ankle.  When an appeal is remanded for additional development, the Board must ensure that there has been substantial compliance directions contained therein.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As such, the claim must again be remanded so that the Veteran's service connected left ankle disability can be evaluated.  

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases, obtain any outstanding treatment records regarding the Veteran's claimed disabilities.

2. Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim.  

3. Upon completion of the above, the Veteran must be afforded a VA examination to determine the current severity of his service-connected left ankle disability.  The claims file must be made available to and reviewed by the examiner.

NOTE: The Veteran's left ankle should be evaluated.

All indicated tests and studies must be performed.  The examiner must first record the range of motion of the left ankle on clinical evaluation, in terms of degrees.  

For the affected joint, the examiner must address range of motion, painful motion, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of the opposite undamaged joint, if possible.

4. Then, readjudicate the claims on appeal.  If the determinations remain unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

